Exhibit 10.1

 

 

OFFICE LEASE AND ADMINISTRATIVE SUPPORT AGREEMENT

 

THIS OFFICE LEASE AND ADMINISTRATIVE SUPPORT AGREEMENT (this "Agreement") is
made on September 13, 2018, by and between MedAmerica Properties Inc.
("MedAmerica") and Boca Equity Partners LLC ("BEP").

 

WHEREAS: The parties desire to provide for a cost-sharing arrangement relating
to Banyan's use of a portion of BEP's offices located at 5200 Town Center
Circle, Tower 1, Suite 550, Boca Raton, FL 33846 (the "Premises"), and certain
overhead items at the Premises such as space, utilities and other administrative
services.

 

NOW THEREFORE, the parties agree as follows:

 

TERMS

 

 

1.

Term. The term of this Agreement shall be month-to-month, commencing on
September 1, 2018 (the "Effective Date"). The office lease and administrative
support agreement dated June 8, 2017 between MedAmerica and BEP is terminated
effective September 1, 2018.

 

 

2.

Shared Costs. BEP shall furnish to MedAmerica the following:

 

 

a.

A portion of the Premises, including related janitorial, electrical and other,
associated taxes and utility services;

 

b.

Certain furniture, furnishings, computers and other equipment;

 

c.

Telephone service, internet access and postage machine, etc.;

 

d.

Services of Nancy Goss and other general office and administrative support.

 

 

3.

Reimbursement of Shared Costs. MedAmerica agrees to reimburse BEP $5,000 per
month in advance for the costs of the services and facilities provided
hereunder. If the cost of such services and facilities changes subsequently, the
parties will negotiate changes in good faith.

 

 

4.

Notices. All notices, request, demands and other communications required or
permitted under this Agreement shall be given in writing as follows:

 

Boca Equity Partners, LLC

5200 Town Center Circle

Tower 1, Suite 550

Boca Raton, FL 33486

Attn: Gary O. Marino, CEO

MedAmerica Properties Inc.

5200 Town Center Circle

Tower 1, Suite 550

Boca Raton, FL 33486

Attn: Patricia K. Sheridan CFO

 

Agreed upon as of the Effective Date:

 

Boca Equity Partners LLC

 

MedAmerica Properties Inc.

/s/ Gary O. Marino

 

/s/ Patricia K. Sheridan

By: Gary O. Marino, CEO

 

By: Patricia K. Sheridan, CFO

 

1